Name: Commission Regulation (EC) No 2162/96 of 11 November 1996 concerning the stopping of fishing for herring by vessels flying the flag of Sweden
 Type: Regulation
 Subject Matter: Europe;  maritime and inland waterway transport;  fisheries
 Date Published: nan

 No L 290/2 EN Official Journal of the European Communities 13 . 11 . 96 COMMISSION REGULATION (EC) No 2162/96 of 11 November 1996 concerning the stopping of fishing for herring by vessels flying the flag of Sweden for this stock as from 15 April 1996; whereas it is there ­ fore necessary to abide by that date, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system ap ­ plicable to the common fisheries policy ('), as amended by Regulation (EC) No 2870/95 (2), and in particular Article 21 (3) thereof, Whereas Council Regulation (EC) No 3089/95 of 21 December 1995 allocating, for 1996, catch quotas between Member States for vessels fishing in Polish waters (3), as last amended by Regulation (EC) No 1852/96 (4), provides for herring quotas for 1996; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated; Whereas, according to the information communicated to the Commission, catches of herring in the waters of ICES division III d (Polish waters) by vessels flying the flag of Sweden or registered in Sweden have reached the quota allocated for 1996; whereas Sweden has prohibited fishing HAS ADOPTED THIS REGULATION: Article 1 Catches of herring in the waters of ICES division III d (Polish waters) by vessels flying the flag of Sweden or registered in Sweden are deemed to have exhausted the quota allocated to Sweden for 1996 . Fishing for herring in the waters of ICES division III d (Polish waters) by vessels flying the flag of Sweden or registered in Sweden is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of application of this Regulation . Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. It shall apply with effect from 15 April 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 November 1996 . For the Commission Emma BONINO Member of the Commission (') OJ No L 261 , 20 . 10 . 1993, p. 1 . 2 OJ No L 301 , 14 . 12 . 1995, p. 1 . P) OJ No L 330 , 30 . 12 . 1995, p . 106 . (4) OJ No L 246, 27 . 9 . 1996, p. 1 .